    Case 2:19-cr-00159-RSL Document 27-1 Filed 08/23/19 Page 1 of 1




                                                                                   August 22, 2019


Hon. Michelle L. Peterson
Western District of Washington
United States Courthouse
700 Stewart Street, Suite 12132
Seattle, WA 98101-9906


Dear Judge Peterson:
I am writing in support of the bail application of the Defendant, Paige A. Thompson, in the
matter of United States v. Paige A. Thompson, No. MJ19-0344. I am a professional in the
information security community and llave known �s. Thompson for approximately 18 years.
A significant portion of my career has focused on national security. I have held a security clearance
and been listed as critical personnel for various defense research projects. I have briefed White
House and other executive staff; the Director of tbe National Security Agency; and members
of congressional staff, including intelligence oversight and (this past spring) the Senate Cyber
Caucus. My private sector work includes advising executives at large financial institutions. I run
also currently serving as the Acting Director of the Cyber Independent Testing Lab, a non-profit
organization based in New Jersey whose mission is consumer protection.
I have tremendous respect for the government's interest in computer and banking security, as
well as the difficult position the public finds itself in with regards to information security.
Ms. Thompson is a compassionate person who suffers under many burdens. I have read the
government's motion for detention and believe their characterization of her is absnrd Md cruel.
It is well known that Ms. Thompson does not know how to use her words to convey her e111otious
in a healthy way. I 1:1.IIl aware of the seriousness of some of her statements, but I do not know
of an instance where her actions matched her words, nor do I know Ms. Thompson to be a
violent or dangerous person. To the contrary, my experience has been that Ms. Thompson
makes outrageous statements as a cry for help, quickly retracting them once someone reaches
out to provide emotional support.
I do not believe she has the resources to abscond, nor do I know of any reason to believe she would
be a flight risk. In the right environment, with the right support, she is able to be herself: smart,
caring, loyal. and productive. In contrast, I believe detention is certain to reduce or eliruina.te
her ability to aid in her own defense.
Al, a matter of compassion and in the interest of justice, T respectfully ask this court to consider
bail for Ms. Thompson.




Timothy M. Carstens
